Exhibit 10.2
AMENDMENT NO. 1
to
REGISTRATION RIGHTS AGREEMENT


THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this "Amendment") is made
and entered into as of September 30, 2008, by and between Altair
Nanotechnologies, Inc., a Canadian corporation (the "Company"), and Al Yousuf,
LLC, a United Arab Emirates limited liability company (the "Investor").  For
purposes of this Amendment, capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in that certain
Registration Rights Agreement dated November 29, 2007, entered into by and
between the Company and Investor (the "Registration Rights Agreement").


RECITALS


WHEREAS, pursuant to that certain Stock Purchase and Settlement Agreement of
even date herewith (the "Purchase and Settlement Agreement") by and between the
Company and Investor, the Company shall issue to Investor up to 8,000,000 shares
of the Company’s common stock (the "New Shares"); and


WHEREAS, in order to induce Investor to enter into the Purchase and Settlement
Agreement, the Company has agreed to provide for certain registration rights for
the New Shares on the terms and conditions set forth in the Registration Rights
Agreement, as amended by this Amendment.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth and other good and valuable consideration, the receipt of
which is hereby acknowledged by the parties, the parties hereto agree as
follows:


1. Addition of Defined Term.  The following defined term is added to Section 1
of the Registration Rights Agreement immediately following the definition of
Purchase Agreement:


"Purchase and Settlement Agreement" means that certain Stock Purchase and
Settlement Agreement dated as of September 30, 2008, by and between the Company
and Investor.


2. Amendment to Definition of Shares.  The definition of "Shares" in Section 1
of the Registration Rights Agreement is hereby deleted and replaced in its
entirety with the following:


"Shares" means the shares of Common Stock issued to Investor pursuant to the
Purchase Agreement and the Purchase and Settlement Agreement.


3. Full Force and Effect.  Except as amended hereby, the Registration Rights
Agreement shall remain in full force and effect and all other provisions of the
Registration Rights Agreement shall remain unchanged.


4. Counterparts.  This Amendment may be executed in any number of counterparts,
including by facsimile or other electronic means of delivery of a photocopy,
each of which shall be an original, but all of which together shall constitute
one instrument.


[Signature Page Follows]
 
 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment No. 1 to Registration Rights Agreement is
hereby executed as of the date first above written.


"COMPANY"
 
ALTAIR NANOTECHNOLGIES INC.
a Canadian corporation
 
By: /s/ Terry Copeland
 
Name: Terry Copeland
 
Title: CEO and President
 
 
 
"INVESTOR"
 
AL YOUSUF, LLC
a United Arab Emirates limited liability company
 
By: /s/ Iqbal Al Yousuf
 
Name: Iqbal Al Yousuf
 
Title: Manager
 
 
 
 
 
2

--------------------------------------------------------------------------------



